Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Larson (US 2003/0091410 A1) is considered to be the closest prior art to the instant invention.
Larson does not teach—and it would not have been obvious to modify Larson with—a manual stocker loading station as specifically recited in claim 21.  Larson’s shelf 56 cannot be the claimed manual stocker loading station because it is not arranged for manual loading and unloading of the substrate container as recited in claim 21.  Larson’s shelf 36 cannot be the claimed manual stocker loading station because the substrate transfer mechanism 70 is not configured to extend through the access port to transfer the substrates between the substrate container, disposed in the manual stocker loading station, and the stocker storage through the access port interfacing the substrate container with the stocker storage as recited in claim 21.
Similarly, Larson does not teach—and it would not have been obvious to modify Larson with—a manual container loading station as specifically recited in claim 27.  Larson’s shelf 56 cannot be the claimed manual container loading station because it does not define an interface of a manually loaded substrate container as recited in claim 27.  Larson’s shelf 36 cannot be the claimed manual container loading station because it is not for loading and unloading substrates independent of the substrate containers in and out of the stocker storage housing as recited in claim 27.
Furthermore, it would not have been obvious to modify Larson’s invention to arrive at the claimed invention without the benefit of Applicant’s disclosure.
Applicant’s arguments with respect to the Claim Interpretation section and with respect to the 35 U.S.C. 112, first paragraph rejections from the Office Action of 2/10/2022 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652